{¶ 19} I respectfully dissent.
 {¶ 20} In my opinion, summary judgment was inappropriately granted as too many issues of material fact remain. Viewing the evidence in the light most favorable to the non-moving party, appellant submitted an application in August 2001 for a truck-driving position. Appellant's husband, who worked for Santmyer Oil Company as a truck driver, gave her application to the president of the company. At the time of submitting her application, the president told appellant's husband that he "wasn't hiring any f____ women drivers." Appellant had her license suspended for 30 days in 2002 but could have received occupational privileges. Males with worse driving records were hired. Appellant had no violations when she applied in August 2001. Accordingly, as issues of fact remain, I would reverse and remand for trial.